DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-8 and 11-16 in the reply filed on February 9, 2022 is acknowledged.
Claims 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 9, 2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 357.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

catch for securing and receiving each of the first and second retractable legs must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vaughn et al. (US Patent 7428800 B1).  Vaughn et al. discloses a pit capable of being used as a vehicle service pit comprising: a structure (100) having a top opening (200) and a bottom floor (300), the structure further including a front side wall (104) and an opposite rear side wall (102), a first side wall (106) and an opposite second side wall (106), and a cavity (Figure 3) formed between the front side wall, the rear side wall, the first side wall, and the second side wall; a staircase (800) extending into the cavity of the structure from the rear side wall down to the bottom floor; and a hinge assembly (806) pivotally mounting the staircase to the rear side wall (102), the hinge assembly operable to accommodate movement of the staircase from a raised position (Figure 4) to a lowered position (Figure 3), wherein the staircase provides a pathway from the top opening to the bottom floor.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Vaughn et al. as discussed above, and further in view of Nixon (US Patent 2593336).  Vaughn et al. discloses the claimed invention as discussed above including first and second legs (812), but does not disclose first and second retractable legs pivotally attached to a lower section of the staircase.  Nixon discloses a pivotable staircase (Figure 1) having first and second retractable legs (10) pivotally (at 35) attached to a lower section of the staircase (Column 2, lines 29-36).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the first and second legs of .  

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over French Patent FR 2404083 in view of Barram (US Patent 8646226 B2).  FR 2404083 discloses a vehicle service pit comprising: a structure having a top opening (Figure 1); a staircase (Figure 2) extending into the cavity of the structure from a rear side wall; and a hinge assembly (10) pivotally mounting the staircase to the rear side wall, the hinge assembly operable to accommodate movement of the staircase from a raised position (Figure 4) to a lowered position (Figure 1), wherein the staircase provides a pathway from the top opening to a bottom floor.  
FR 2404083 discloses the claimed invention as discussed above, but does not disclose the service pit having the claimed walls.  Barram discloses a vehicle service pit having a bottom floor (20, 55), a cavity (Figure 2), and four surrounding wall (30, 25 and 60, 65) (Figure 2).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate a cavity and four surrounding walls into the vehicle pit of FR 2404083 as suggested and taught by Barram.  FR 2404083 states that its staircase system can be used for a large pit to service vehicle and it is well known in the art to form these pits using a cavity below the floor opening having four surrounding walls.  The walls and cavity form the work room for servicing vehicles.  


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vaughn et al. in view of Nixon as discussed above, and further in view of High et al. (US Patent 5590739).  Vaughn et al. in view of Nixon discloses the claimed invention as discussed above, but does not disclose the rear side wall including a catch for securing and receiving each of the first and second retractable legs.  High et al. discloses a catch (54) for holding the retractable legs in storage.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate a catch for securing and receiving each of the legs of Vaughn et al. in view of Nixon as suggested and taught by High et al.  The catch would provide a means for securing the retractable legs against the wall so they do not become dislodged.  

Claims 2-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over FR 2404083 in view of Barram as discussed above, and further in view of Laug (US Patent 6543579).  FR 2404083 in view of Barram discloses the claimed invention as discussed above, but does not disclose first and second retractable legs.  Laug discloses a ladder having hinged panels (1) to cover the ladder rungs when the ladder is in a raised position (Figure 1) and first and second retractable legs (6) attached to a lower section of the ladder (Figure 1).  The legs are pivoted downwardly while the ladder is in the raised position to contact the floor for supporting the ladder in the raised position (Column 3, lines 58-67).  Means (22, 23) are provided for securing the legs in position.  Each of the legs includes a foot (24) operative for holding the respective leg in place against the bottom floor when the ladder is in the raised position and supported by the legs.  Each of the legs includes a locking element (22, 23) for holding the respective legs in place.  The ladder further includes a first side rail (21) and a second side rail (21), and wherein the first retractable leg is coupled to the first side rail and the second retractable leg is coupled to the second side rail.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate first and second retractable legs into the .  

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Humphrey (US Patent 3603046) in view of French Patent FR 2404083.  Humphrey discloses a vehicle service pit (10) comprising: a structure having a top opening and a bottom floor (20), the structure further including a front side wall and an opposite rear side wall, a first side wall and an opposite second side wall, and a cavity formed between the front side wall, the rear side wall, the first side wall, and the second side wall.  
Humphrey discloses the claimed invention as discussed above, including a staircase extending into the cavity of the structure from the rear side wall down to the bottom floor, but does not disclose the service pit having a pivotable staircase.  FR 2404083 discloses a vehicle service pit comprising: a structure having a top opening (Figure 1); a staircase (Figure 2) extending into the cavity of the structure from a rear side wall; and a hinge assembly (10) pivotally mounting the staircase to the rear side wall, the hinge assembly operable to accommodate movement of the staircase from a raised position (Figure 4) to a lowered position (Figure 1), wherein the staircase provides a pathway from the top opening to a bottom floor.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the staircase of Humphrey for a hinged pivotable staircase as suggested and taught by FR 2404083.  FR 2404083 teaches that the benefit of providing a pivotable staircase is that it can provide a platform for walking when closed and also serves to safely cover the top opening.  

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Humphrey in view of FR 2404083 as discussed above, and further in view of Engelbrecht (US Patent 3394526).  Humphrey in view of FR 2404083 discloses the claimed invention as discussed above, but does not disclose coupling mechanisms.   Engelbrecht discloses a building system comprised of individual wall panels connected to one another with coupling mechanisms (18, 104).  The coupling mechanism includes a first moulding member (104) having a first segment, a second segment, and a third angled segment extending between the first and second segments (Figure 4).  The third angled segment further includes a catch for receiving a fastener therein (Figure 4).  A first wall and a second wall are separated from one another within the coupling mechanism, and wherein the coupling mechanism provides a seal between the two walls. The side walls are formed of a plurality of wall panels (Figure 1) and are coupled together with the coupling mechanisms.  The wall panels are offset from one another within the coupling mechanism and wherein the coupling mechanism provides a seal between the panels (Figure 4).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the wall system of Humphrey to be one comprised of individual wall panels connected to one another by coupling mechanisms as suggested and taught by Engelbrecht.  The motivation for forming the pit of Humphrey in individually connectable panels is that it allows for easier transport and more manageable installation of the pit.  The pit of Humphrey can be difficult to transport when it is formed in larger sizes; likewise, installing a large pit within the ground would be difficult to manage without special equipment.  Individual wall panels could be assembled in an easier fashion.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A/Examiner, Art Unit 3635                                                                                                                                                                                                        
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635